Exhibit 99 Viad Corp Board to Initiate Search for New Director Board Thanks Margaret Pederson for Her Service PHOENIX, April 10, 2017 - Viad Corp (NYSE:VVI) today announced that it will initiate a search for a new independent director with the assistance of a nationally-recognized search firm.Margaret E. Pederson has decided not to stand for re-election at the May 2017 annual meeting of shareholders in order to accept other business opportunities.Following the completion of her current term, she will serve in the capacity of Director Emeritus until December 31, 2017. Richard H. Dozer, chairman of Viad, said, “On behalf of Viad and my fellow board members, I want to thank Margaret for her dedication to creating value for Viad’s shareholders.She helped guide the Company through the development of a strategic plan that is driving growth and enhancing shareholder value.She has been a true advocate for innovation and strong corporate governance at Viad." Pederson said, “It has been a privilege to serve the Company and its shareholders for nearly six years.Viad has a strong strategic plan in place and is executing against that plan.It is rewarding to me to see that our efforts to transform GES and scale Pursuit are resulting in meaningful shareholder value creation.” Steve Moster, Viad's president and chief executive officer, said “We respect Margaret’s decision to leave the board and wish her well in her future endeavors.Much progress has been made on our strategic growth plan to enhance shareholder value, and I have appreciated Margaret’s service and support." About Viad Viad (NYSE: VVI) generates revenue and shareholder value through its two business groups: GES and Pursuit. GES is a global, full-service live events company offering a comprehensive range of services to the world's leading brands and event organizers. Pursuit is a collection of iconic travel experiences in Alaska, Montana and Western Canada that showcase the best of Banff, Jasper, Waterton Lakes, Glacier, Denali and Kenai Fjords national parks. Viad is an S&P SmallCap 600 company. For more information, visit the company's Web site at www.viad.com. Contacts Sajid Daudi or Carrie Long Viad Investor Relations
